Case 1:20-cv-04487-GBD Document 25 Filed 06/18/21 Page 1 of1

re
Feet

  

 

PECHMAN LAW GROUPPLLC | >
ATTORNEYS AT LAW ry

488 MADISON AVENUE ee UL Boy ep
NEW YORK, NEW YORK 10022 Se be J lr fo
(212) 583-9500 we i‘ 27 201 |

WWW.PECHMANLAW.COM

 

 

 

June 18, 2021
VIA ECF
Hon. George B. Daniels SQ.ORDERED:
United States District Court | 41 >: (
Southern District of New York ue g. Mir
500 Pearl Street Gorse Daniels, U.S.D.J.
New York, New York 10007 1 JUR
. EVER BT epg
Re: Amador Rubio v. Varela da Costa, et al. Dated: sauiaidads
20-cv-4487 (GBD) (RWL)

Dear Judge Daniels:

We represent Defendants in the above-captioned matter. Jointly with Plaintiff, we
submit this letter to request that this case be referred to mediation via the SDNY
Mediation Program. We also request a stay of discovery until after the completion of the
mediation.

We thank the Court for its attention to this matter and remain available to submit
additional information if needed.

Respectfully submitted,

[AS

Laura Rodriguez

cc: All Counsel of Record (via ECF)

 
